DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jennifer Burnette on October 27, 2021.
The application has been amended as follows: 
Claim 11 (currently amended): A microfluidic system for the recovery of particles, comprising: 
one collecting chamber; 
at least one outlet; 
at least one inlet;
a moving assembly, which is  configured to move at least one given particle of a group of particles at least at the collecting chamber, wherein the moving assembly is  configured to exert a force upon the at least one given particle until it selectively reaches a release area with respect to other particles of the group of particles;
 configured to feed the fluid so as to generate a fluid flow from the 6inlet to the outlet; 
wherein the [[a]] release area is configured to create wherein the dragging force created by the fluid flow in the release area moves the given particle towards the outlet; and
a control device (CU) which is configured to control the feeding device and the moving assembly so that the moving assembly is configured to move[[s]] the at least one given particle to the release area while the feeding device is configured to feed[[s]]the fluid from the inlet to the outlet, wherein the collecting chamber comprises a standing area, which is configured to house the group of particles and where the dragging force is not sufficient to substantially move the particles of the group of particles towards the outlet.

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art reference, Medoro et al (USPGpub 2012/0184010), teaches a method for the recovery of particles using a microfluidic system (referred to as “a microfluidic system (1) for the substantial isolation of cells (C1) of at least one given type from a sample” in [0051] and illustrated in Figure 1) comprising 
at least one collecting chamber (referred to as “a recovery chamber 5” in [0053]), 

at least one inlet (referred to as a duct 28 in [0095]) and 
a moving assembly (referred to as separation unit 3 in [0121] and illustrated in Figure 3) to move at least one given particle arranged at the collecting chamber (5); 
the collecting chamber (5), the outlet (27) and the inlet (28) connected to one another in a fluidic manner; 
the method comprising: 
a feeding step (see claim 123), during which a fluid is fed from the inlet (28) to the outlet (27) so as to generate a flow of the fluid; 
a moving step (see [0184]) to move at least the at least one given particle until the at least one given particle selectively reaches, relative to other particles of the group, a release area (referred to as a first area 5’ in [0181]) in which a dragging force (which is inherent to the fluid flow) created by the fluid flow is such as to move the at least one given particle towards the outlet (27), wherein the collecting chamber (5) comprises the standing area (5’), where the group of particles is arranged and the dragging force is not sufficient to substantially move the particles of the group of particles towards the outlet (27) (see Figure 28e and [0184]). 
However, Medoro neither teaches nor fairly suggests a method for the recovery of particle having a moving step which takes place during a feeding step and during which a force is exerted upon at least one given particle of a group of particles arranged in a collecting chamber so as to move the at least one given 
In addition, Medoro teaches a microfluidic system for the recovery of particles (referred to as “a microfluidic system (1) for the substantial isolation of cells (C1) of at least one given type from a sample” in [0051] and illustrated in Figure 1), comprising: 
one collecting chamber (referred to as “a recovery chamber 5” in [0053]); 
at least one outlet (referred to as “a duct 27” in [0095] and illustrated in Figure 2); 
at least one inlet outlet (referred to as “a duct 28” in [0095] and illustrated in Figure 2);
a moving assembly (referred to as separation unit 3 in [0121] and illustrated in Figure 3), which is configured to move at least one given particle of a group of particles at least at the collecting chamber (5), wherein the moving assembly (3) is configured to exert a force upon the at least one given particle until the at least one particle selectively reaches a release area (referred to as a first area 5’ in [0181]) with respect to other particles of the group of particles (see [0144]);
at least one feeding device (referred to as valves 9 and 10 in [0058]) to feed a fluid from the inlet to the outlet so as to generate a flow of the fluid, wherein the feeding device is configured to feed the fluid so as to generate a fluid flow from the 6inlet (28) to the outlet (27) (see Figure 28e and [0184]); 
wherein the release area (5’) is configured to create a dragging force wherein the dragging force created by the fluid flow in the release area (5’) moves the given particle towards the outlet (27) (see Figure 28e and [0184]); and
]), wherein the collecting chamber (5) comprises a standing area (referred to as a first area 5’ in [0181]), which is configured to house the group of particles and where the dragging force is not sufficient to substantially move the particles of the group of particles towards the outlet (27) (see Figure 28e and [0184]).
However, Medoro neither teaches nor fairly suggests a microfluidic system having a control device which is configured to control a feeding device and a moving assembly so that the moving assembly is configured to move a at least one given particle to a release area while the feeding device is configured to feed a fluid from an inlet to an outlet (as required by claim 11).
As a result, independent claims 1 and 11 are allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on the respective independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN BORTOLI/Examiner, Art Unit 1797                                                                                                                                                                                                        /JENNIFER WECKER/Primary Examiner, Art Unit 1797